Citation Nr: 0428467	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1985 to October 
1992 with three years reported prior service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in August 1999 and May 2000.

By way of correspondence dated in August 2000, the veteran 
raised claims for entitlement to service connection for 
mycoplasma fermentans, thyroid disability, irritable bowel 
syndrome, peritonitis and enlarged/inflamed uterus.  Although 
it appears that some action has been taken with regard to 
these claims, the record does not appear to reflect 
adjudication of all of these issues.  These matters are 
hereby referred to the RO for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran has consistently reported receiving medical 
treatment while stationed at the National Security Agency 
(NSA) in 1991 and 1992.  Despite numerous attempts on the 
part of the RO, these records have never been located.  
However, in September 2003, the National Personnel Records 
Center indicated that Dependent Clinical Records were listed 
under the veteran's social security number for the year 1991 
and that these records were located at the Civilian Personnel 
Records Center.  The Board believes these records must be 
obtained prior to adjudication of the veteran's claims.

The Board also notes that the veteran is claiming entitlement 
to service connection for fibromyalgia and chronic fatigue 
syndrome.  Although the veteran's service medical records are 
silent as to complaints or diagnoses of fibromyalgia or 
chronic fatigue syndrome, the Board notes that the veteran's 
service medical records do document numerous complaints of 
cold and flu symptoms while on active duty.  On several 
instances, the veteran's representative has argued that these 
in-service symptoms were early manifestations of fibromyalgia 
and chronic fatigue syndrome.  Moreover, the Board notes that 
it is unclear if the veteran currently suffers from either 
fibromyalgia or chronic fatigue syndrome.  There are several 
references to fatigue and chronic fatigue syndrome of record, 
but it is not clear if the veteran has ever been diagnosed 
with this disorder.  It appears that VA examinations were 
scheduled, but canceled for undisclosed reasons.  In view of 
the nature of the issues, the Board believes that VA 
examinations are necessary under 38 C.F.R. § 3.159. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
her claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in her 
possession. 

2.  The RO should contact the Civilian 
Personnel Record Center and request the 
records identified by the National 
Personnel Records Center in its September 
2003 letter to the RO.

3.  The veteran should be scheduled for 
appropriate VA examinations.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
medically appropriate diagnostic tests 
should be conducted and a detailed 
rationale for all opinions expressed 
should be provided.  The examiner should 
be asked to provide a clear opinion as to 
whether or not the veteran currently 
suffers from fibromyalgia and/or chronic 
fatigue syndrome and, if so, whether 
either disability is causally related to 
her active duty service.  The examiner 
should be asked to render the opinion in 
terms of whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that there is an etiological 
relationship between the veteran's active 
duty service and any current fibromyalgia 
or chronic fatigue syndrome.

4.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record 
(to include all evidence received since 
the February 2004 supplemental statement 
of the case) and determine if service 
connection is warranted for either issue.  
The veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




